


109 HR 6048 IH: To amend title XVIII of the Social Security Act to

U.S. House of Representatives
2006-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 6048
		IN THE HOUSE OF REPRESENTATIVES
		
			September 7, 2006
			Mrs. Wilson of New
			 Mexico introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend title XVIII of the Social Security Act to
		  provide incentives to Medicare participating suppliers and providers of
		  services that are outpatient physical therapy services (including outpatient
		  speech-language pathology services) and occupational therapy services to report
		  quality and efficiency measures and to provide for a value-based purchasing
		  program for payments for such services under the Medicare Program, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the Medicare
			 Outpatient Therapy Value-Based Purchasing Act of 2006.
		2.Quality and
			 efficiency measures (Q & E measures) and value-based purchasing program for
			 outpatient physical therapy services and occupational therapy services
			(a)In
			 generalSection 1834 of the Social Security Act (42 U.S.C. 1395m)
			 is amended by adding at the end the following new subsections:
				
					(n)Quality and
				efficiency measures (Q & E measures) for outpatient physical therapy
				services and occupational therapy services
						(1)Submission of Q
				& E measures to a national therapy outcomes database
							(A)In
				generalFor purposes of
				subsection (o)(1), a covered provider of covered outpatient therapy services
				may submit to a national therapy outcomes database designated by the Secretary
				Q & E performance information described in subparagraph (B). Such
				information shall be submitted in a form and manner and at a time specified by
				the Secretary.
							(B)Q & E
				performance information describedQ & E performance information described
				in this subparagraph is information on the performance of a covered provider of
				covered outpatient therapy services on the Q & E measures selected under
				paragraph (2), with respect to each individual enrolled under this part to whom
				such covered provider furnishes such services.
							(2)Selection and
				development of Q & E measures
							(A)In
				generalAs part of the
				rulemaking process for payments under subsection (k) for 2007 and for purposes
				of this subsection and subsection (o), the Secretary shall provide for the
				selection of Q measures and E measures (referred to in such subsections as
				Q & E measures collectively), with respect to covered
				outpatient therapy services furnished by a covered provider of such services to
				individuals enrolled under this part. Q measures shall be measures that provide
				for the assessment of the quality of such services. E measures shall be
				measures that provide for the assessment of the efficiency of utilization of
				such services by such a covered provider.
							(B)Development of
				measuresQ & E measures selected under subparagraph (A) shall
				be—
								(i)developed
				through—
									(I)negotiated
				rulemaking; or
									(II)a
				consensus-building process coordinated by the National Quality Forum or a forum
				similar to the National Quality Forum; or
									(ii)recognized by the
				National Quality Measures Clearinghouse of the Agency for Health Care Quality
				and Research.
								(C)General
				characteristics of Q & E measuresTo the extent feasible and practicable, Q
				& E measures shall provide for the uniform reporting of therapy-specific
				data and shall—
								(i)include a mixture of outcome measures,
				process measures (such as furnishing a service), and structural measures (such
				as the use of health information technology for submission of measures);
								(ii)in the case of E measures, include
				efficiency measures related to clinical care (such as overuse, misuse, or
				underuse);
								(iii)use a reporting
				mechanism, concurrent with the episode of care, that incorporates both the
				individual’s and the applicable covered provider’s input;
								(iv)contribute to a
				national therapy outcomes database from which risk-adjusted thresholds for
				quality and efficiency measurements of covered providers of services involved
				can be established;
								(v)promote
				interoperability of Q & E measures;
								(vi)be
				evidence-based, if pertaining to clinical care;
								(vii)be consistent,
				reliable, valid, responsive, practicable, and not overly burdensome to
				collect;
								(viii)include
				measures that collectively provide a balanced measure of performance of the
				covered provider involved, with respect to the condition of the individual
				involved;
								(ix)include measures
				that capture the individuals’ involved assessment of clinical care furnished;
				and
								(x)include measures
				that assess the relative use of resources, services, or expenditures (or any
				combination thereof) by the covered provider involved.
								(D)FairnessTo
				the extent feasible and practicable, this paragraph shall be implemented in a
				manner that—
								(i)takes into account
				differences in the health status of each individual;
								(ii)takes into
				account an individual’s compliance with medical instructions related to the
				service involved;
								(iii)does not
				directly or indirectly encourage patient selection or de-selection by covered
				providers of covered outpatient therapy services;
								(iv)reduces health
				disparities across groups and areas; and
								(v)uses appropriate
				statistical techniques to ensure valid results.
								(E)Periodic review
				of Q & E measuresThe
				Secretary shall provide for the periodic revision and selection of Q & E
				measures consistent with the provisions of this paragraph and the application
				of such revised Q & E measures on a prospective basis beginning with a
				following year.
							(3)Public
				disclosure of covered providers’ performance on Q & E measures
							(A)In
				generalNot later than January 1, 2010, the Secretary shall
				establish procedures to require that information with respect to the quality
				and efficiency demonstrated by a covered provider of covered outpatient therapy
				services during a year (based on the Q & E measures submitted under
				paragraph (1)(A) by the covered provider involved for such year) is made
				available to the public in a clear and understandable form.
							(B)Covered provider
				notification and opportunity for comment; appeals process
								(i)Notification and
				opportunity for comment
									(I)In
				generalFor purposes of subparagraph (A), before making the
				information described in such subparagraph available to the public with respect
				to a covered provider for years beginning with 2010, the Secretary shall notify
				the provider of the performance of the provider on the Q & E measures
				(including information on the performance of the provider in relation to the
				aggregate performance of the peers of such provider) and provide the
				opportunity for the provider to submit to the Secretary written comments with
				respect to such performance. The Secretary shall respond in writing to the
				comments and seek to reach agreement on the performance of the provider on the
				Q & E measures for the year involved.
									(II)Administrative
				provisionFor purposes of subclause (I), notification provided by
				the Secretary and comments submitted by a provider shall be provided and
				submitted, respectively, in such manner and form and by such time as specified
				by the Secretary.
									(III)Peer
				definedFor purposes of
				subclause (I), the term peer means, with respect to a covered
				provider that practices in a type of therapy, other covered providers that
				practice in the same type of therapy in the United States.
									(ii)Appeals
				processThe Secretary shall establish a formal appeals process
				for purposes of hearing cases in which agreements under clause (i)(I) cannot be
				reached. Upon conclusion of the appeals process, if the provider submits
				comments relating directly to the information made available under subparagraph
				(A) with respect to such provider, the Secretary shall make such comments
				available to the public with such information.
								(C)Exceptions to
				public disclosureThe procedures established under subparagraph
				(A) shall include exceptions to the requirement described in such subparagraph.
				In providing for such exceptions, the Secretary shall take into account whether
				or not the covered provider involved was a new covered provider, as specified
				by the Secretary, for covered outpatient therapy services or otherwise had
				insufficient information to provide to the Secretary for a measurement of the
				quality and efficiency performance of such covered provider.
							(4)National therapy
				outcomes database
							(A)In
				generalFor purposes of this
				subsection and subsection (o), the Secretary shall provide for at least one
				national therapy outcomes database to analyze Q & E provider information
				submitted under paragraph (1)(A) and, based on such information, generate
				values (that are adjusted for the risk characteristics of the individuals
				provided covered outpatient therapy services) for the following:
								(i)How much
				functional improvement an individual is expected to experience over a
				designated period, with respect to services involved.
								(ii)The period over
				which an individual with such characteristics is expected to experience the
				maximum functional improvement through the receipt of covered outpatient
				therapy services.
								(B)InteroperabilityIf
				the Secretary provides for more than one national therapy outcomes database
				under subparagraph (A), the Secretary shall ensure that such databases are
				interoperable.
							(C)Contracting
				authorityFor purposes of subparagraph (A), the Secretary may
				enter into an agreement with a private entity to use a database of such entity
				that is capable of performing the functions described in such subparagraph or
				to have such entity establish and monitor such a database. For purposes of
				selecting a private entity with which to enter into such an agreement, the
				Secretary shall provide for a process that ensures fair and open competition
				amongst private entities.
							(5)DefinitionsFor
				purposes of this subsection and subsection (o):
							(A)Covered
				outpatient therapy servicesThe term covered outpatient therapy
				services means—
								(i)physical therapy
				services—
									(I)of the type
				described in section 1861(p), including speech-language pathology services,
				furnished to individuals under this part; and
									(II)of such type that
				are furnished to individuals under this part by a physician (or as incident to
				physicians’ services); and
									(ii)occupational therapy services—
									(I)of the type that
				are described in section 1861(p) through the operation of section 1861(g)
				furnished to individuals under this part; and
									(II)of such type that
				are furnished to individuals under this part by a physician (or as incident to
				physicians’ services).
									(B)Covered
				providerThe term covered provider means a supplier
				or provider of services that furnishes covered outpatient therapy
				services.
							(C)National therapy
				outcomes databaseThe term national therapy outcomes
				database is a database provided for under paragraph (4)(A).
							(D)Q & E
				measureThe term Q & E measure means a measure
				selected under paragraph (2)(A).
							(o)Value-based
				purchasing program for outpatient physical therapy services and occupational
				therapy services
						(1)In
				generalThe Secretary shall
				establish and implement, not later than January 1, 2010, a value-based
				purchasing program, with respect to covered providers of covered outpatient
				therapy services (as defined in subsection (n)(5)(A)), under which—
							(A)in the case of
				such a covered provider that does not submit Q & E performance information
				in accordance with subsection (n)(1)(A), the Secretary shall not make payment
				under this part for such services furnished by such provider; and
							(B)in the case of
				such a covered provider that submits Q & E performance information in
				accordance with subsection (n)(1)(A)—
								(i)if
				such provider furnishes high quality care (as determined under paragraph
				(2)(A)), the Secretary shall provide to such covered provider a payment in
				addition to the amount that would otherwise be paid under subsection (k) for
				such services;
								(ii)if such provider furnishes low quality care
				(as determined under paragraph (2)(B)), the Secretary shall reduce the amount
				that would otherwise be paid to such covered provider under subsection (k) for
				such services; and
								(iii)if such provider
				furnishes care that is neither high quality care nor low quality care, the
				Secretary shall provide to such provider the amount to be paid to such provider
				under subsection (k) for such services.
								(2)Determination of
				high quality care and low quality care
							(A)High quality
				careThe Secretary shall
				determine that a covered provider of covered outpatient therapy services
				furnishes high quality care with respect to such services furnished during a
				year if, based on a comparison of the Q & E measures submitted by such
				covered provider under paragraph (1)(A) of subsection (n) with the appropriate
				values generated by a national therapy outcomes database system under paragraph
				(4) of such subsection, the Secretary finds that the services furnished by the
				covered provider to individuals under this part during the previous year
				resulted in—
								(i)a greater number of instances of
				functional improvement of such individuals than indicated by the value
				generated under paragraph (4)(A)(i) of such subsection; or
								(ii)if the number of
				instances of functional improvement of individuals is the same as that
				indicated by the value generated under paragraph (4)(A)(i) of such subsection,
				more efficient utilization of such services than indicated by the value
				generated under paragraph (4)(A)(ii) of such subsection.
								(B)Low quality
				careThe Secretary shall
				determine that a covered provider of covered outpatient therapy services
				furnishes low quality care with respect to services furnished during a year if,
				based on a comparison of the Q & E measures submitted by such covered
				provider under paragraph (1)(A) of subsection (n) with the appropriate values
				generated by a national therapy outcomes database under paragraph (4) of such
				subsection, the Secretary finds that the services furnished by the covered
				provider to individuals under this part during the previous year resulted
				in—
								(i)a fewer number of instances of functional
				improvement of such individuals than indicated by value generated under
				paragraph (4)(A)(i) of such subsection; or
								(ii)if the number of instances of functional
				improvement of individuals is the same as that indicated by the value generated
				under paragraph (4)(A)(i) of such subsection, less efficient utilization of
				such services than indicated by the value generated under paragraph (4)(A)(ii)
				of such subsection.
								(3)Results-based
				payments
							(A)In
				generalSubject to
				subparagraph (B), additional payments under paragraph (1)(B)(i) and reductions
				in payment under paragraph (1)(B)(ii) for covered outpatient therapy services
				furnished by a covered provider during a year shall be specified by the
				Secretary.
							(B)LimitationsFor
				purposes of subparagraph (A), neither an additional payment under paragraph
				(1)(B)(i) for services involved nor a reduction in payment under paragraph
				(1)(B)(ii) for services involved, may exceed an amount that is 10 percent of
				the applicable fee schedule amount (as defined in subsection (k)(3)) for such
				respective services.
							(C)ConstructionAn
				additional payment under paragraph (1)(B)(i) and a reduction in payment under
				paragraph (1)(B)(ii) shall apply only with respect to the year involved, and
				the Secretary shall not take into account such bonus or reduction in computing
				the amount of a payment determined under subsection (k)(1)(B) for a subsequent
				year.
							(4)Transitional
				program for exempt covered providers of covered outpatient therapy
				services
							(A)In
				generalFor purposes of section 1833(g)(5) and not later than
				July 1, 2007, the Secretary shall establish and implement a program to identify
				for any date during the period described in subparagraph (B) covered providers
				of covered outpatient therapy services that are exempt providers on such date
				and to make available to the public the names of such exempt providers in
				accordance with this paragraph.
							(B)Period of
				program describedFor purposes of subparagraph (A), the period
				described in this subparagraph is the period beginning on the date on which the
				Secretary implements the program under such subparagraph (A) (but not sooner
				than January 1, 2007) and ending on the date on which the Secretary implements
				the value-based purchasing program under paragraph (1).
							(C)Identification
				of exempt providersFor purposes of subparagraph (A), a covered
				provider of covered outpatient therapy services may be identified as an exempt
				provider on a date if during the 90-day period immediately preceding such date
				the covered provider—
								(i)participates in the
				collection of Q & E performance information described in subsection
				(n)(1)(B) for covered outpatient therapy services, with respect to individuals
				under this part to whom such covered provider furnishes services;
								(ii)submits to the
				Secretary, by not later than a date or dates specified by the Secretary, the
				information collected under clause (i) to be included in a national therapy
				outcomes database provided for under subsection (n)(4);
								(iii)makes assurances satisfactory to the
				Secretary that Q & E performance information described in subsection
				(n)(1)(B) on functional outcomes for such services have been documented with
				respect to at least 70 percent of the individuals under this part to whom such
				covered provider furnishes services; and
								(iv)agrees to use the
				information collected from the Q & E measures to the greatest extent
				practicable in reaching clinical decisions with respect to covered outpatient
				therapy services furnished to individuals under this part.
								Such
				90-day period may include dates before the period described in subparagraph
				(B).(D)Reference to
				exemption from therapy capFor provision to exempt each exempt
				provider from the provisions of 1833(g), see paragraph (6) of such
				section.
							(5)Report to
				CongressNot later than July
				1, 2009, the Secretary shall submit to Congress a report on—
							(A)the interim
				results of the program established under paragraph (4)(A), including a
				description of—
								(i)the
				completeness of the aggregate information collected under paragraph (4)(C)(i);
				and
								(ii)the common
				characteristics among covered providers that submit information under paragraph
				(4)(C)(ii); and
								(B)plans to implement
				the value-based purchasing program under subsection (o), including a
				description of—
								(i)any recommendations, with respect to the
				implementation of the value-based purchasing program under subsection (o),
				based on the results described in subparagraph (A); and
								(ii)methods and a
				timetable for such implementation.
								(6)ConstructionUnless Congress acts to prohibit the
				implementation of the value-based purchasing program under paragraph (1), the
				Secretary shall implement such program no later than the date described in such
				paragraph.
						(7)Budget
				neutralityThe Secretary
				shall ensure that in no case shall the aggregate amount of Medicare
				expenditures increase as a result of the implementation of the value-based
				purchasing program established under paragraph (1) and the transitional program
				under paragraph
				(4).
						.
			(b)Conforming
			 amendment to payments for outpatient therapy services and for outpatient
			 rehabilitation servicesSection 1834(k)(1)(B) of the Social
			 Security Act (42 U.S.C. 1395m(k)(1)(B)) is amended by inserting subject
			 to subsection (o), after subsequent year,.
			3.Treatment of
			 Medicare therapy cap
			(a)Exception for
			 exempt providers during 2007, 2008, and 2009 and replacement of therapy cap
			 with value-based purchasing program in 2010Section 1833(g) of the Social Security Act
			 (42 U.S.C. 1395l(g)), as amended by section 5107 of the Deficit Reduction Act
			 of 2005, is further amended—
				(1)in
			 each of paragraphs (1) and (3), by striking paragraphs (4) and
			 (5) and inserting paragraphs (4), (5), (6), and (7);
			 and
				(2)by adding at the
			 end the following new paragraphs:
					
						(6)Subject to paragraph (7), paragraphs
				(1) and (3) shall not apply to expenses incurred with respect to such services
				furnished during the period described in subparagraph (B) of section 1834(o)(4)
				if such services are furnished by a covered provider during a period in which
				such provider is identified as an exempt provider under subparagraph (C) of
				such section.
						(7)This subsection shall cease to have
				effect on the date the Secretary implements the value-based purchasing program
				under section
				1834(o)(1).
						.
				(b)Expansion of
			 services covered by therapy cap after implementation of exempt providers
			 program and before implementation of value-based purchasing
			 programSection 1833(g) of such Act, as amended by subsection
			 (a), is further amended—
				(1)in
			 paragraph (1), by striking , in the case of physical therapy
			 services and all that follows through subsections (a) and
			 (b). and inserting a dash and the following:
					
						(A)in the case of physical therapy services
				(including outpatient speech-language pathology services) of the type described
				in section 1861(p), but not described in section 1833(a)(8)(B), and physical
				therapy services of such type which are furnished by a physician or as incident
				to physicians’ services, with respect to expenses incurred before the date on
				which the program under section 1834(o)(4)(A) is implemented, and
						(B)in the case of physical therapy services
				(including outpatient speech-language pathology services) of the type described
				in section 1861(p) and physical therapy services of such type which are
				furnished by a physician or as incident to physicians’ services, with respect
				to expenses incurred within the period described in section
				1834(o)(4)(B),
						no more
				than the amount specified in paragraph (2) for the year shall be considered as
				incurred expenses for purposes of subsections (a) and
				(b).;
				and
				(2)in paragraph (3),
			 by striking , in the case of occupational therapy services and
			 all that follows through subsections (a) and (b). and inserting
			 a dash and the following:
					
						(A)in the case of
				occupational therapy services (of the type that are described in section
				1861(p) (but not described in section 1833(a)(8)(B)) through the operation of
				section 1861(g) and of such type which are furnished by a physician or as
				incident to physicians’ services), with respect to expenses incurred before the
				date on which the program under section 1834(o)(4)(A) is implemented,
				and
						(B)in the case of
				occupational therapy services of the type that are described in section 1861(p)
				through the operation of section 1861(g) and of such type which are furnished
				by a physician or as incident to physicians’ services, with respect to expenses
				incurred within the period described in section 1834(o)(4)(B),
						no more
				than the amount specified in paragraph (2) for the year shall be considered as
				incurred expenses for purposes of subsections (a) and
				(b)..
				4.Requiring licensing
			 of physical or occupational therapists who furnish medicare therapy services as
			 incident to physicians' services
			(a)In
			 generalSection 1862(a)(20)
			 of the Social Security Act (42 U.S.C. 1395y(a)(20)) is amended by striking
			 (other than any licensing requirement specified by the
			 Secretary).
			(b)Effective
			 dateThe amendment made by
			 subsection (a) shall apply to services furnished on or after January 1,
			 2007.
			5.Sense of Congress
			 regarding assignment of unique supplier numbers for therapistsIt is the sense of Congress that the
			 Secretary of Health and Human Services shall develop a system under which,
			 beginning not later than January 1, 2010, each covered provider of covered
			 outpatient therapy services (as such terms are defined in section 1834(n)(5) of
			 the Social Security Act, as added by section 2(a)) participating in the
			 Medicare program has a unique supplier identification number in order to enable
			 the Secretary to monitor the quality and efficiency of such services furnished
			 by such provider.
		
